DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/14/2021. As directed by the amendment: claims 1, 133, 151, 154 have been amended; claims 2-5, 9, 12-14, 16-19, 21-30, 32-44, 46, 50-132, 134-137 have been canceled; and new claims 157-158 have been added. Thus, claims 1, 6-8, 10-11, 15, 20, 31, 45, 47-49, 133, 138-158 are presently pending in this application.
Applicant’s amendments to claims have overcome the 112(b) rejections previously set forth in the office action mailed 10/15/2020.

Response to Arguments
Applicant’s argument pages 10-13 of the remarks filed 01/14/2021 that the cited prior arts fail to disclose/teach the amended limitation in the independent claims. Applicant’s argument has been fully considered and are not persuasive. Bonassa (US 7,798,016) discloses a flow sensor system (fig. 1 and col. 4 line 35 to col. 5 line 4) comprising the sensitive region (middle region of the flow conduit) comprising at least a portion of the flow restrictor (top portion of 30/50) (see annotated fig. 1 below).

    PNG
    media_image1.png
    503
    507
    media_image1.png
    Greyscale


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 and claim 133 recite the limitation “the sensitive region comprising at least a portion of the flow restrictor”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-8, 10-11, 20, 149, 151, 155 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonassa (US 7,798,016) in view of Weckstrom (US 2010/0242622).
Regarding claim 1, Bonassa discloses 

a flow conduit (12/40, fig. 1) configured to be placed in a patient airway (see col. 4 line 35 to col. 5 line 4) and having a lumen (lumen of 12 and lumen of 40, fig. 1) that accommodates gas flow between a first region (12) and a second region (40); 
a flow restrictor (30/50, fig. 1) disposed within the lumen of the flow conduit (lumen of 12 and lumen of 40, fig. 1) between the first region (12) and the second region (40); and 
wherein a sensitive region of the flow sensor system (sensitive region is the middle region of the flow conduit which includes the pressure ports 24/26 and the flow restrictor 30/50, see annotated fig. 1 below) and a neighboring region (region of 12/40 that is adjacent to the sensitive region, see annotated fig. 1 below) adjacent to the sensitive region (see annotated fig. 1 below), the sensitive region (middle region of the flow conduit) comprising at least a portion of the flow restrictor (top portion of 30/50) (see annotated fig. 1 below), 
wherein the flow restrictor (30/50, fig. 1) comprises at least one flap (54, fig. 1) disposed in the lumen of the flow conduit (lumen of 12 and lumen of 40, fig. 1) and the at least one flap (54) is configured to deflect due to gas flow through the flow restrictor (30/50) (see fig. 1 and col. 5 lines 31-34), and 
wherein the neighboring region (see annotated fig. 1 below) includes a reservoir (see annotated fig. 1a below) comprising at least a tapered portion of the lumen (portion of lumen of 12 with diameter 22, see annotated fig. 1a below) configured to collect water arising from gas flowing through the lumen and the neighboring region is configured to wick away water from the sensitive region to the reservoir (Examiner notes: the limitation “configured to collect ...the reservoir” is interpreted as functional limitation. The tapered portion of the neighboring region is capable of collecting water from gas flowing through lumen of 12 and the neighboring region is capable of wicking away water from the sensitive region to the reservoir).

    PNG
    media_image1.png
    503
    507
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    403
    570
    media_image2.png
    Greyscale


However, Weckstrom teaches a system comprising at least one pressure sensor (5, fig. 1 and par. 0018) wherein the at least one pressure sensor (5) configured to measure gas pressure of at least one of the first region (left region of 14, fig. 1 and par. 0018) and the second region of the flow conduit (right region of 14, fig. 1 and par. 0018).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bonassa’s system by adding at least one pressure sensor, as taught by Weckstrom, for the purpose of increasing overall safety by measuring the pressure difference within the flow conduit (par. 0020 of Weckstrom) to make it possible to calculate quantities descriptive of the mechanical operation and respiratory metabolism of the lungs (par. 0003 of Weckstrom). 

Regarding claim 1, Bonassa in view of Weckstrom discloses the system as set forth above, except for the sensitive region exhibiting a greater level of hydrophobicity than the neighboring region adjacent to the sensitive region.
However, Weckstrom teaches a flow sensor system (14, figs. 1 and 4) comprising a flow conduit (conduit of 14, fig. 1), a flow restrictor (3), at least one pressure sensor (5), wherein a sensitive region (region of the pressure measuring channels 4) of the flow sensor system (14) exhibits a greater level of hydrophobicity than a neighboring region (region within the flow conduit) adjacent to the sensitive region (region of the pressure measuring channels 4) (Examiner notes: see par. 0006, the orifices 6 are covered with a hydrophobic porous membrane. Therefore, the sensitive region exhibits a greater level of hydrophobicity than the neighboring region).

Regarding claim 7, Bonassa in view of Weckstrom discloses the system as set forth above, except for wherein the at least one pressure sensor includes a first absolute pressure sensor configured to measure gas pressure at the first region of the flow conduit and a second absolute pressure sensor configured to measure gas pressure at the second region of the flow conduit.
Weckstrom teaches wherein the at least one pressure sensor (5, fig. 1 and par. 0018) includes a differential pressure sensor (5, fig. 1 and par. 0018) configured to measure differential gas pressure between the first (left region of 14, fig. 1 and pars. 0018-0020) and second regions of the flow conduit (right region of 14, fig. 1 and pars. 0018-0020).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bonassa’s system by adding at least one pressure sensor, as taught by Weckstrom, for the purpose of increasing overall safety by measuring the pressure difference within the flow conduit (par. 0020 of Weckstrom) to make it possible to calculate quantities descriptive of the mechanical operation and respiratory metabolism of the lungs (par. 0003 of Weckstrom).
Regarding claim 8, Bonassa in view of Weckstrom discloses the system as set forth above, except for a processor in communication with the at least one pressure sensor, the processor being configured to analyze the measured gas pressure of at least one of: the first region or the second region of the flow conduit, and generate a signal indicative of at least one of: a peak inspiratory pressure, a flow rate, or a volume of gas flowing through the lumen of the 
Weckstrom further teaches a processor (13, fig. 4 and par. 0027) in communication with the at least one pressure sensor (5), the processor (13) being configured to analyze the measured gas pressure of at least one of: the first region (left region of 14, fig. 1) or the second region of the flow conduit (right region of 14, fig. 1) (see also par. 0027), and generate a signal indicative of at least one of: a peak inspiratory pressure, a flow rate, or a volume of gas flowing through the lumen of the flow conduit, based on the pressure measurements in the first and second regions of the flow conduit (Examiner notes: see par. 0027, the system 14 is connected via a measuring apparatus 5 to the processor 13 in which the signal is processed as to produce a display of the flow and pressure readings for inhalation and exhalation and possible other quantities derived from them).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bonassa’s system by adding a processor in communication with the at least one pressure sensor, as taught by Weckstrom, for the purpose of processing the signals from the at least one pressure sensor to produce a display of the flow and pressure readings for inhalation and exhalation and possible other quantities derived from them (par. 0027 of Weckstrom).
Regarding claim 10, Bonassa in view of Weckstrom discloses the system as set forth above, except for a feedback device, wherein the processor is configured to send a feedback signal to the feedback device to provide resuscitative information based on at least one of: peak inspiratory pressure, the determined flow rate, or the determined volume of gas flowing through the lumen.
Weckstrom further teaches a feedback device (display of 13), wherein the processor (13) is configured to send a feedback signal to the feedback device (display of 13) to provide resuscitative information based on at least one of: peak inspiratory pressure, the determined 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bonassa’s system by adding a feedback device, as taught by Weckstrom, for the purpose of providing the flow and pressure readings for inhalation and exhalation and possible other quantities derived from them (par. 0027 of Weckstrom).
Regarding claim 11, Bonassa in view of Weckstrom discloses the system as set forth above, except for a feedback device to provide resuscitative information wherein the resuscitative information includes at least one of: feedback for instructing a user to adjust placement of an intubation tube, an alert that overventilation has occurred, a countdown of at least one of a number of chest compressions and time until a subsequent ventilation is to be applied, a number of chest compressions applied based on at least one of the first and second signals, a determination of whether a detected breath is due to spontaneous breathing, manually applied ventilation or automatically applied ventilation, an indication of whether ROSC may have occurred, or the determined peak inspiratory pressure, flow rate, or volume of gas flowing through the lumen of the flow conduit.
Weckstrom teaches wherein the resuscitative information includes at least one of: feedback for instructing a user to adjust placement of an intubation tube, an alert that overventilation has occurred, a countdown of at least one of a number of chest compressions and time until a subsequent ventilation is to be applied, a number of chest compressions applied based on at least one of the first and second signals, a determination of whether a detected breath is due to spontaneous breathing, manually applied ventilation or automatically applied ventilation, an indication of whether ROSC may have occurred, or the determined peak inspiratory pressure, flow rate, or volume of gas flowing through the lumen of the flow conduit 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bonassa’s system by adding a feedback device, as taught by Weckstrom, for the purpose of providing the flow and pressure readings for inhalation and exhalation and possible other quantities derived from them (par. 0027 of Weckstrom).
Regarding claim 20, in the modified device of Bonassa in view of Weckstrom,
Bonassa discloses wherein the flow restrictor (30/50, fig. 1) is configured to interrupt the flow of gas through the lumen (lumen of 12 and lumen of 40, fig. 1) to create a pressure drop in the lumen between the first region (12) and the second region (40) (see col. 5 lines 31-34).
Bonassa in view of Weckstrom discloses the system as set forth above, except for a processor configured to determine the pressure drop based on the pressure measurements of the at least one pressure sensor and to determine at least one of: the flow rate, a direction of flow, or volume of gas flowing through the lumen based on the determined pressure drop.
Weckstrom teaches the processor (13) is configured to determine the pressure drop based on the pressure measurements of the at least one pressure sensor and to determine at least one of: the flow rate, a direction of flow, or volume of gas flowing through the lumen based on the determined pressure drop (Examiner notes: see par. 0027, the system 14 is connected via a measuring apparatus 5 to the processor 13 in which the signal is processed as to produce a display of the flow and pressure readings for inhalation and exhalation and possible other quantities derived from them).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bonassa’s system by adding a processor in communication with the at least one pressure sensor, as taught by Weckstrom, for the purpose of processing the signals from the at least one pressure sensor to produce a display of the flow 
Regarding claim 149, in the modified device of Bonassa in view of Weckstrom,
Bonassa discloses wherein the flow restrictor (30/50, fig. 1) comprises a body (30) configured to be disposed in the lumen of the flow conduit (lumen of 12 and lumen of 40), the body (30) comprising an outer portion (31, fig. 3) surrounding an opening (35, fig. 3) and the at least one flap (54) disposed in the opening (35) (see figs. 1, 3-4), wherein the at least one flap (54) is coupled to the outer portion (31) at a side of the opening (35), and wherein the at least one flap (54) is configured to deflect from the opening (35) due to gas flow through the flow restrictor (see fig. 1 and col. 5 lines 31-34).
Regarding claim 151, in the modified device of Bonassa in view of Weckstrom,
Bonassa discloses wherein an amount of deflection of the at least one flap (54) from the opening (35, fig. 3) is variable based upon the flow of gas through the lumen (lumen of 12 and lumen of 40) to create the linearly variable pressure drop (see col. 5 lines 31-34, col. 6 lines 6-11 and fig. 6).
Regarding claim 155, in the modified device of Bonassa in view of Weckstrom,
Bonassa discloses wherein the reservoir (see annotated fig. 1a below) further comprises at least a portion of the flow restrictor (Examiner notes: see annotated fig. 1a below, the reservoir comprises the portion of the bottom portion of element 30 of the flow restrictor 30/50).

    PNG
    media_image3.png
    403
    570
    media_image3.png
    Greyscale


Claim(s) 6, 45, 47-49, 133, 138-141, 143, 145-148, 152, 154, 156 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonassa (US 7,798,016) in view of Weckstrom (US 2010/0242622) in further view of McDonald et al. (US 2007/0151366).
Regarding claim 6, Bonassa in view of Weckstrom discloses the flow sensor system according to claim 1, as set forth above, except for wherein the at least one pressure sensor includes a first absolute pressure sensor configured to measure gas pressure at the first region of the flow conduit and a second absolute pressure sensor configured to measure gas pressure at the second region of the flow conduit.
However, McDonald teaches a flow sensor system (fig. 7) comprising a flow conduit with a first region (178), a second region (180), and a flow restrictor (182) wherein the at least one pressure sensor (174/176) includes a first absolute pressure sensor (174, see fig. 7 and par. 0026) configured to measure pressure (par. 0023) at the first region (178) of the flow conduit 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bonassa’s system by adding first absolute pressure sensor to one of the two ports and adding second absolute pressure sensor to the other port, as taught by McDonald, for the purpose of determining the pressure differential between the first region and the second region and subsequently the rate of the flow (par. 0023 of McDonald).
Regarding claim 45, in the modified system of Bonassa in view of Weckstrom,
Bonassa discloses wherein the flow conduit (12/40, fig. 1) comprises a body (12/40) extending from a first end (left end of 12) to a second end (right end of 40), the body of the flow conduit (12/40) having a hollow interior (see fig. 1) defining the lumen (lumen of 12 and lumen of 40) for the gas flow (see fig. 1).

Bonassa in view of Weckstrom is silent about the body of the flow conduit comprises at least one chamber configured to house and support the at least one pressure sensor.
McDonald teaches a flow sensor system (fig. 7) comprising a flow conduit (conduit shown in fig. 7) wherein the flow conduit comprises a body (body of the conduit shown in fig. 7) extending from a first end (left end of the conduit, fig. 7) to a second end (right end of the conduit, fig. 7), the body of the flow conduit having a hollow interior defining the lumen (178/180) for the gas flow (see fig. 1), and wherein the body of the flow conduit comprises at least one chamber (chamber of 158) configured to house and support the at least one pressure sensor (Examiner notes: see fig. 7, the conduit comprises a chamber to house and support the pressure sensors 174/176).

Regarding claim 47, Bonassa in view of Weckstrom and McDonald discloses the system as set forth above, except for the at least one chamber includes a first chamber and a second chamber in separate fluid communication with the lumen via respective openings defined in the body of the flow conduit. 
McDonald further teaches wherein the at least one chamber (chamber of 158) includes a first chamber (chamber of 158 for the pressure sensor 174 to be positioned within, see fig. 7) and a second chamber (chamber of 158 for the pressure sensor 176 to be positioned within, see fig. 7) in separate fluid communication with the lumen (Examiner notes: the first chamber is in fluid communication with lumen 178 and the second chamber is in fluid communication with lumen 180) via respective openings (opening of 178 such that 174 is configured to measure the pressure within 178 and opening of 180 such that 176 is configured to measure the pressure within 180, see fig. 7) defined in the body of the flow conduit (see fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bonassa’s system by adding a first chamber to house the first pressure sensor and the second chamber to house the second pressure sensor, as taught by McDonald, for the purpose of providing sufficient structure to allowing the pressure sensors to accurately measure the pressure of the first region and the second region of the flow conduit.
Regarding claim 48, Bonassa in view of Weckstrom and McDonald discloses the system as set forth above, except for at least one barrier for protecting the at least one chamber.
Weckstrom further teaches at least one barrier for protecting the sensor system (5) (Examiner notes: see par. 0006, the orifices 6 of the flow conduit are covered with hydrophobic porous membranes).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bonassa’s system by adding hydrophobic porous membranes to the chambers, as taught by Weckstrom, for the purpose of preventing water from entering the pressure measuring chamber and therefore preventing error in measuring the flow value (par. 0006 of Weckstrom).
Regarding claim 49, Bonassa in view of Weckstrom and McDonald discloses the system as set forth above, except for the at least one barrier is configured to allow passage of gas and obstruct passage of moisture and debris therethrough.
Weckstrom further teaches wherein the at least one barrier is configured to allow passage of gas and obstruct passage of moisture and debris therethrough (Examiner notes: see par. 0006, the orifices 6 of the flow conduit are covered with hydrophobic porous membranes and the hydrophobic porous membranes are configured to allow passage of gas and obstruct passage of moisture and debris therethrough).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bonassa’s system by adding hydrophobic porous membranes to the chambers, as taught by Weckstrom, for the purpose of preventing water from entering the pressure measuring chamber and therefore preventing error in measuring the flow value (par. 0006 of Weckstrom).
Regarding claim 133
A flow sensor system (fig. 1 and col. 4 line 35 to col. 5 line 4) for ventilation treatment  (see col. 3 lines 29-40 and col. 4 lines 35-44), comprising: 
a flow conduit (12/40, fig. 1) configured to allow gas flow between a first region (12) and a second region (40), the flow conduit defining a lumen (lumen of 12 and lumen of 40, fig. 1) for the gas flow (see col. 4 line 35 to col. 5 line 4); 
a flow restrictor (30/50, fig. 1) disposed within the lumen of the flow conduit (lumen of 12 and lumen of 40, fig. 1) between the first region (12) and the second region (40); and 
wherein the flow restrictor (30/50, fig. 1) comprises at least one flap (54, fig, 1) disposed in the lumen of the flow conduit (lumen of 12 and lumen of 40) and the at least one flap (54) is configured to deflect due to gas flow through the flow restrictor (30/50) (see fig. 1 and col. 5 lines 31-34), 
wherein a sensitive region of the flow sensor system (sensitive region is the middle region of the flow conduit which includes the pressure ports 24/26 and the flow restrictor 30/50, see annotated fig. 1 below) and a neighboring region (region of 12/40 that is adjacent to the sensitive region, see annotated fig. 1 below) adjacent to the sensitive region (see annotated fig. 1 below), the sensitive region (middle region of the flow conduit) comprising at least a portion of the flow restrictor (top portion of 30/50) (see annotated fig. 1 below), and 
wherein the neighboring region (see annotated fig. 1 below) includes a reservoir (see annotated fig. 1a below) comprising at least a tapered portion of the lumen (portion of lumen of 12 with diameter 22, see annotated fig. 1a below) configured to collect water arising from gas flowing through the lumen and the neighboring region is configured to wick away water from the sensitive region to the reservoir (Examiner notes: the limitation “configured to collect ...the reservoir” is interpreted as functional limitation. The tapered portion of the neighboring region is capable of collecting water from gas flowing through lumen of 12 and the neighboring region is capable of wicking away water from the sensitive region to the reservoir).

    PNG
    media_image1.png
    503
    507
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    403
    570
    media_image2.png
    Greyscale


However, McDonald teaches a flow sensor system (fig. 7) comprising a flow conduit with a first region (178), a second region (180), and a flow restrictor (182) wherein the at least one pressure sensor (174/176) includes a first absolute pressure sensor (174, see fig. 7 and par. 0026) configured to measure pressure (par. 0023) at the first region (178) of the flow conduit (see fig. 7 and par. 0023) and a second absolute pressure sensor (176, see fig. 7 and par. 0026) configured to measure pressure (par. 0023) at the second region (180) of the flow conduit (see fig. 7 and par. 0023).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bonassa’s system by adding first absolute pressure sensor to one of the two ports and adding second absolute pressure sensor to the other port, as taught by McDonald, for the purpose of determining the pressure differential between the first region and the second region and subsequently the rate of the flow (par. 0023 of McDonald).

Regarding claim 133, Bonassa in view of McDonald discloses the system as set forth above, except for the sensitive region exhibiting a greater level of hydrophobicity than the neighboring region adjacent to the sensitive region.
However, Weckstrom teaches a flow sensor system (14, figs. 1 and 4) comprising a flow conduit (conduit of 14, fig. 1), a flow restrictor (3), at least one pressure sensor (5), wherein a sensitive region (region of the pressure measuring channels 4) of the flow sensor system (14) exhibits a greater level of hydrophobicity than a neighboring region (region within the flow conduit) adjacent to the sensitive region (region of the pressure measuring channels 4) (Examiner notes: see par. 0006, the orifices 6 are covered with a hydrophobic porous 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bonassa’s system by adding hydrophobic porous membranes to the two ports, as taught by Weckstrom, for the purpose of preventing water from entering the pressure measuring tubes and therefore preventing error in measuring the flow value (par. 0006 by Weckstrom).
Regarding claim 138, see the rejection of claim 6.
Regarding claim 139, see the rejection of claim 8.
Regarding claim 140, see the rejection of claim 10.
Regarding claim 141, see the rejection of claim 11.
Regarding claim 143, see the rejection of claim 20.
Regarding claim 145, see the rejection of claim 45.
Regarding claim 146, see the rejection of claim 47.
Regarding claim 147, see the rejection of claim 48.
Regarding claim 148, see the rejection of claim 49.
Regarding claim 152, see the rejection of claim 149.
Regarding claim 154, see the rejection of claim 151.
Regarding claim 156, see the rejection of claim 155.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonassa (US 7,798,016) in view of Weckstrom (US 2010/0242622) in further view of Chou (US 2012/0318266).
Regarding claim 15, Bonassa in view of Weckstrom discloses the flow sensor system according to claim 8, as set forth above, except for further comprising a connector removably 
However, Chou teaches a system (par. 0012) comprising a processor (11, fig. 1 and par. 0012), a removable sensing device (20, fig. 1 and par. 0012) and a connector (13) of the processor electrically connected to the removable sensing device (par. 0012).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bonassa’s system by adding a connector to the modified processor such that the connector is removably coupled to Bonassa’s flow conduit and the connector is configured to place the modified at least one pressure sensor in communication with the modified processor, as taught by Chou, for the purpose of providing electrical connection between the processor and other elements of the flow sensor system (par. 0029 of Chou).

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonassa (US 7,798,016) in view of Weckstrom (US 2010/0242622) in further view of Speldrich et al. (US 2012/0192642).
Regarding claim 31, Bonassa in view of Weckstrom discloses the flow sensor system according to claim 1, as set forth above, except for further comprising a circuit board disposed on the flow conduit, the at least one pressure sensor being connected to the circuit board, wherein the circuit board comprises at least one heating element configured to be energized to prevent or limit fluid accumulation near the at least one pressure sensor.
However, Speldrich teaches a circuit board (60, fig. 5 and par. 0040) disposed on the flow conduit (see figs. 3-5), the at least one pressure sensor (21/24) being connected to the circuit board (60) (Examiner notes: 21/24 are parts of the flow sensor 19 and the flow sensor 19 is mounted on the circuit board 60, therefore, 21/24 are connected to the circuit board 60), wherein the circuit board (60) comprises at least one heating element (22) configured to be 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bonassa’s system by adding a circuit board such that the modified pressure sensor is mounted on the circuit board and further modify the circuit board by adding a heating element, as taught by Speldrich, for the purpose of providing sufficient structure for the pressure sensor mounted thereon and also providing sufficient structure to heat up the lumen to determine the flow rate of the fluid flow through the lumen (par. 0046 of Speldrich).

Claim(s) 142 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonassa (US 7,798,016) in view of Weckstrom (US 2010/0242622) and McDonald et al. (US 2007/0151366) in further view of Chou (US 2012/0318266).
Regarding claim 142, Bonassa in view of Weckstrom and McDonald discloses the flow sensor system according to claim 139, as set forth above, except for further comprising a connector removably coupled with the flow conduit, the connector being configured to place the at least one pressure sensor in communication with the processor.
However, Chou teaches a system (par. 0012) comprising a processor (11, fig. 1 and par. 0012), a removable sensing device (20, fig. 1 and par. 0012) and a connector (13) of the processor electrically connected to the removable sensing device (par. 0012).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bonassa’s system by adding a connector to the modified processor such that the connector is removably coupled to Bonassa’s flow conduit and .

Claim(s) 144 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonassa (US 7,798,016) in view of Weckstrom (US 2010/0242622) and McDonald et al. (US 2007/0151366) in further view of Speldrich et al. (US 2012/0192642).
Regarding claim 144, Bonassa in view of Weckstrom and McDonald discloses the flow sensor system according to claim 133, as set forth above, except for further comprising a circuit board disposed on the flow conduit, the at least one pressure sensor being connected to the circuit board, wherein the circuit board comprises at least one heating element configured to be energized to prevent or limit fluid accumulation near the at least one pressure sensor.
However, Speldrich teaches a circuit board (60, fig. 5 and par. 0040) disposed on the flow conduit (see figs. 3-5), the at least one pressure sensor (21/24) being connected to the circuit board (60) (Examiner notes: 21/24 are parts of the flow sensor 19 and the flow sensor 19 is mounted on the circuit board 60, therefore, 21/24 are connected to the circuit board 60), wherein the circuit board (60) comprises at least one heating element (22) configured to be energized to prevent or limit fluid accumulation near the at least one pressure sensor (21/24) (Examiner notes: the limitation “configured to be energized ... pressure sensor” is interpreted as functional limitation. Since element 22 is the heater element and 22 is positioned near and between elements 21 and 24, 22 is capable of being energized to prevent or limit fluid accumulation near 21/24).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bonassa’s system by adding a circuit board such that the modified pressure sensor is mounted on the circuit board and further modify the circuit .

Claim(s) 150 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonassa (US 7,798,016) in view of Weckstrom (US 2010/0242622) in further view of Kooij et al. (US 2011/0067704).
Regarding claim 150, Bonassa in view of Weckstrom discloses the flow sensor system according to claim 149, as set forth above, except for wherein the body of the flow restrictor comprises a hydrophobic material.
However, Kooij teaches the body of the flow restrictor 1094R (fig. 5a) comprising a hydrophobic material (par. 0148).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bonassa’s flow restrictor to comprise hydrophobic material, as taught by Kooij, for the purpose of preventing water from being collected at the flow restrictor area.

Claim(s) 153 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonassa (US 7,798,016) in view of Weckstrom (US 2010/0242622) and McDonald et al. (US 2007/0151366) in further view of in further view of Kooij et al. (US 2011/0067704).
Regarding claim 153, Bonassa in view of Weckstrom discloses the flow sensor system according to claim 152, as set forth above, except for wherein the body of the flow restrictor comprises a hydrophobic material.
However, Kooij teaches the body of the flow restrictor 1094R (fig. 5a) comprising a hydrophobic material (par. 0148).
.

Claim(s) 1, 157 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlmann et al. (US 7,270,143) in view of Weckstrom (US 2010/0242622)..
Regarding claim 1, Kohlmann discloses
A flow sensor system (200, fig. 2) for assisting resuscitative treatment (Examiner notes: see col. 1 lines 57-67, the system is capable of assisting resuscitative treatment), comprising: 
a flow conduit (102, fig. 2) configured to be placed in a patient airway (see col. 2 lines 31-34, when the system is used for measuring gas flow rates in a breathing apparatus, the system is inserted at one or more desired locations in a breathing circuit) and having a lumen (lumen of 102) that accommodates gas flow between a first region (106) and a second region (104); 
a flow restrictor (110) disposed within the lumen of the flow conduit (lumen of 102) between the first region (106) and the second region (104); and 
wherein a sensitive region of the flow sensor system (middle region of 200 including pressure measurement ports 112/114 and the flow restrictor 110, see annotated fig. 2 below) exhibits a greater level of hydrophobicity than a neighboring region (region of 102 that does not include the sensitive region) adjacent to the sensitive region (Examiner notes: the neighboring region comprises the tapered interior surface such that the tapered interior surface is configured to ensure any moisture present in the gas draining away from the gas flow limiting flapper to avoid interfering with the operation of the flapper. Therefore, the sensitive region exhibits a greater level of hydrophobicity than the neighboring region), the sensitive region (middle region of 200, see annotated fig. 2 below) comprising at least a portion of the flow restrictor (110), 

wherein the neighboring region (region of 102 that does not include the sensitive region) includes a reservoir (see annotated fig. 2 below) comprising at least a tapered portion of the lumen (portion of 102 with the sloped interior surface) configured to collect water arising from gas flowing through the lumen (col. 1 lines 65-67) and the neighboring region (region of 102 that does not include the sensitive region) is configured to wick away water from the sensitive region to the reservoir (col. 1 lines 65-67).

    PNG
    media_image4.png
    485
    828
    media_image4.png
    Greyscale


Regarding claim 1, Kohlmann discloses the system as set forth above, except for at least one pressure sensor configured to measure gas pressure of at least one of the first region and the second region of the flow conduit.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bonassa’s system by adding at least one pressure sensor, as taught by Weckstrom, for the purpose of increasing overall safety by measuring the pressure difference within the flow conduit (par. 0020 of Weckstrom) to make it possible to calculate quantities descriptive of the mechanical operation and respiratory metabolism of the lungs (par. 0003 of Weckstrom).
Regarding claim 157, in the modified device of Kohlmann in view of Weckstrom,
Kohlmann discloses wherein the flow restrictor (110, fig. 2) is bi-directional (see the dotted lines shown in fig. 2) and is configured to allow for consistent bi-directional flow through the lumen (Examiner notes: the limitation “is configured to allow ... the lumen” is interpreted as functional limitation. Since the flow restrictor 110 is bi-directional, it is configured to allow for consistent bi-directional flow through the lumen of 102).

Claim(s) 133, 158 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlmann et al. (US 7,270,143) in view of McDonald et al. (US 2007/0151366).
Regarding claim 133, Kohlmann discloses
A flow sensor system (200, fig. 2) for ventilation treatment (col. 1 lines 57-67), comprising:
a flow conduit (102, fig. 2) configured to allow gas flow between a first region (106) and a second region (104), the flow conduit (102) defining a lumen (lumen of 102) for the gas flow (col. 2 lines 31-34); 

wherein the flow restrictor (110) comprises at least one flap (110) disposed in the lumen of the flow conduit (lumen of 102) and the at least one flap (110) is configured to deflect due to gas flow through the flow restrictor (see the dotted lines in fig. 2), 
wherein a sensitive region of the flow sensor system (middle region of 200 including pressure measurement ports 112/114 and the flow restrictor 110, see annotated fig. 2 below) exhibits a greater level of hydrophobicity than a neighboring region (region of 102 that does not include the sensitive region) adjacent to the sensitive region (Examiner notes: the neighboring region comprises the tapered interior surface such that the tapered interior surface is configured to ensure any moisture present in the gas draining away from the gas flow limiting flapper to avoid interfering with the operation of the flapper. Therefore, the sensitive region exhibits a greater level of hydrophobicity than the neighboring region), the sensitive region (middle region of 200, see annotated fig. 2 below) comprising at least a portion of the flow restrictor (110), and 
wherein the neighboring region (region of 102 that does not include the sensitive region) includes a reservoir (see annotated fig. 2 below) comprising at least a tapered portion of the lumen (portion of 102 with the sloped interior surface) configured to collect water arising from gas flowing through the lumen (col. 1 lines 65-67) and the neighboring region (region of 102 that does not include the sensitive region) is configured to wick away water from the sensitive region to the reservoir (col. 1 lines 65-67).

    PNG
    media_image4.png
    485
    828
    media_image4.png
    Greyscale

Regarding claim 133, Kohlmann discloses the system as set forth above, except for at least one absolute pressure sensor configured to measure pressure of the gas flow in at least one of the first region and the second region of the flow conduit.
However, McDonald teaches a flow sensor system (fig. 7) comprising a flow conduit with a first region (178), a second region (180), and a flow restrictor (182) wherein the at least one pressure sensor (174/176) includes a first absolute pressure sensor (174, see fig. 7 and par. 0026) configured to measure pressure (par. 0023) at the first region (178) of the flow conduit (see fig. 7 and par. 0023) and a second absolute pressure sensor (176, see fig. 7 and par. 0026) configured to measure pressure (par. 0023) at the second region (180) of the flow conduit (see fig. 7 and par. 0023).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Bonassa’s system by adding first absolute pressure sensor to one of the two ports and adding second absolute pressure sensor to the other port, as taught by McDonald, for the purpose of determining the pressure differential 
Regarding claim 158, in the modified device of Kohlmann in view of McDonald,
Kohlmann discloses wherein the flow restrictor (110, fig. 2) is bi-directional (see the dotted lines shown in fig. 2) and is configured to allow for consistent bi-directional flow through the lumen (Examiner notes: the limitation “is configured to allow ... the lumen” is interpreted as functional limitation. Since the flow restrictor 110 is bi-directional, it is configured to allow for consistent bi-directional flow through the lumen of 102).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T ULSH/Examiner, Art Unit 3783
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783